Citation Nr: 1424221	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from November 1978 to May 1979, and periods of active service from January 2001 to October 2001, from March 2003 to April 2004, and again from June 2006 to September 2007. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file. 

In December 2010, the Board remanded claims of service connection for a headache disorder and an eye disorder to the Agency of Original Jurisdiction (AOJ) for further development.

In a rating decision dated June 2012, the AOJ granted service connection for migraine headaches and assigned an initial noncompensable rating effective October 24, 2007.  This award of service-connected benefits terminated the appeal to that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The record on appeal includes documents stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  An Appellate Brief Presentation dated February 2014 is located within Virtual VA.

The issue of entitlement to service connection for chronic posttraumatic encephalomalacia of the right frontal cortex has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim which is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the claim, but finds that there has not been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The Board remanded this claim in December 2010, in part, to verify the Veteran's periods of active duty service.  The available information appeared to show that, inter alia, the Veteran had a period of active service from September 1978 to September 1990 based upon service data contained in the Personnel Information Exchange System (PIES).  See AOJ 3101 print dated August 2007.  

On remand, the AOJ obtained the Veteran's service personnel records from the South Carolina Army National Guard (ARNG) which included a Department of Defense Form 214 verifying that the Veteran had a period of ACDUTRA from November 1978 to May 1979.  For the time period from May 1979 to January 2001 (the next date of verified active service), the ARNG Retirement Points History Statements appear reflect that the Veteran only had periods of ACDUTRA and inactive duty for training (INACDUTRA) service. 

Thus, based on the available evidence of record, the Veteran does not appear to have verified service from May 1979 to September 1990 as determined by the AOJ.  This discrepancy must be resolved prior to any further adjudication, and may explain the inability to obtain service treatment records dating back to May 1979 due to a records request based on incorrect information.  Thus, the case must be remanded for verification of the Veteran's duty status from May 1979 to September 1990 and, if necessary, an additional search for service treatment records based upon the correct period of service.

The Board next notes that the claim was also remanded, in part, to obtain a copy of a Medical Review Board report from the South Carolina ARNG scheduled in October 2009.  The documents obtained from the State Adjutant General of South Carolina do not include a copy of the Medical Review Board, which the Veteran's representative has argued is relevant to the claim at hand.  See Appellate Brief Presentation dated February 2014.  As such, VA has an obligation to attempt to obtain the October 2009 Medical Review Board report.

The Board next observes that the Veteran alleges that he manifests an eye disorder related to events in service.  His available VA clinic records reflect diagnoses of presbyopia, blurred vision, pinquecula and complex hyperopic astigmatism (CHA).  Notably, refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

At his hearing in October 2010, the Veteran specifically alleged that he was diagnosed with cataracts by VA in June 2009, and that his cataract development could be attributable to his exposure to water purification chemicals during service.  The Veteran had a military occupational specialty (MOS) as a water treatment specialist.

A review of the available VA clinic records do not disclose any eye clinic examination records for June 2009 or thereafter.  At this point, there is no confirmed diagnosis of cataracts.  Notably, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board must remand this case to obtain the VA records identified by the Veteran as being relevant to his claim on appeal.  

On remand, the Veteran should be invited to submit any relevant evidence, such as treatise materials, which may suggest a causal relationship between his current eye conditions and his chemical exposures in service.

Finally, the record reflects a recent diagnosis of chronic posttraumatic encephalomalacia of the right frontal cortex due to a closed head injury incurred in February 1990.  See Richland Memorial Hospital Discharge Summary dated March 3, 1990.  VA neuropsychiatric assessments have evaluated the Veteran as having a visuospatial organization disorder as a result of this injury.  According to the AOJ's service date assessment, this injury would have occurred during a period of active service but, as indicated above, the ARNG records appear to reflect that the Veteran was not on active duty at that time.  Thus, the AOJ must determine whether the February 1990 head injury occurred during a period of active service, ACDUTRA and/or INACDUTRA and, if so, an etiology opinion regarding any visual deficits resulting from the head injury should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and invite him to submit any relevant evidence, such as treatise materials, which may suggest a causal relationship between his current eye conditions and his chemical exposures in service.  Additionally, clarify with the Veteran the exact date of his head injury in February 1990 and his recollection of his duty status at the time.  Also, assist the Veteran in obtaining complete records from Richland Memorial Hospital from February to March 1990, if available.

2.  The AOJ should specifically corroborate the following period of service:

	a) reconcile the PIES information of active service from May 1979 to September 1990 with the ARNG records which reflect a period of ACDUTRA from November 1978 to May 1979 followed by periods of ACDUTRA and INACDUTRA service for the time period from May 1979 to January 2001; and

	b) if any only if it is determined that the Veteran did not have active service between May 1979 to January 2001, verify whether the head injury which occurred in February 1990 occurred during a period of ACDUTRA or INACDUTRA service.

2.  Contact the appropriate entity(ies) to obtain complete records from the South Carolina ARNG Medical Retention Board proceedings reportedly scheduled for October 2009.

3.  If any only if it is determined that the Veteran did not have active service between May 1979 to January 2001, request all available service treatment records from the U.S. Army from the appropriate entities (e.g., the National Personnel Records Center (NPRC), the Records Management Center (RMC) and/or AR-PERSCOM Retired Reserve) using the correct service dates.

4.  Associate with the claims folder complete VA outpatient treatment records since August 13, 2009, but also include a specific search for all optometry consultations since September 2007.

5.  If and only if the Veteran's head injury in February 1990 occurred during a period of active duty, ACDUTRA or INACDUTRA service, schedule the Veteran for appropriate examination to determine whether he manifests any visual deficits related to the February 1990 injury.  The claims file contents must be made available to the examiner for review.

Following examination and interview of the Veteran as well as review of the claims file contents, the examiner should be requested to address whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran manifests any visual deficit as a result of the closed head injury which occurred in February 1990?  In providing this opinion, the examiner's attention is directed towards the treatment records from Richland Memorial Hospital in 1990, an August 2009 VA neuropsychiatric consultation which described the Veteran as having deficits in visuospatial organization, and a July 2012 VA opinion addendum diagnosing the Veteran with right encephalomalacia consistent with prior traumatic brain injury. 

6.  Following completion of the above, readjudicate the issues on appeal.  Provide the Veteran and his representative, if any, with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

